United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                            January 19, 2007
                         FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 06-10333
                           Summary Calendar


RICK BEARD

                  Plaintiff - Appellant

     v.

EXPERIAN INFORMATION SOLUTIONS INC; ET AL

                  Defendants

TRANS UNION LLC

                  Defendant - Appellee


RICK BEARD

                  Plaintiff - Appellant

     v.

EXPERIAN; ET AL

                  Defendants

TRANSUNION

                  Defendant - Appellee


           Appeal from the United States District Court
          for the Northern District of Texas, Fort Worth
                  Nos. 4:05-CV-746 c/w 4:06-CV-078


Before DeMOSS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*

     Plaintiff-Appellant Rick Beard (“Beard”), proceeding pro se,

appeals the order of the district court dismissing his claims

against Defendant-Appellee Trans Union, LLC (“Trans Union”) for

failure to prosecute.   For the reasons that follow, we AFFIRM.

               I.   FACTUAL AND PROCEDURAL BACKGROUND

     On April 21, 2005, Beard filed a putative class action

complaint against several defendants, including Trans Union,1

asserting claims of credit discrimination based on race and age,

allegedly in violation of the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq.   In his complaint, Beard alleged that the

defendants committed discriminatory acts affecting his credit.2

     The defendants filed motions for a more definite statement.

The district court granted the motions and ordered Beard to file

an amended complaint if Beard desired to pursue his claims.     The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     1
        Trans Union is a consumer reporting agency, which
assembles and evaluates credit information reported by creditors
and furnishers of information about consumers.
     2
        Beard filed a nearly identical lawsuit against several
defendants, including Trans Union, in the United States District
Court for the Western District of Texas, Austin Division. Upon
Trans Union’s motion to transfer the case to the Northern
District, the United States District Court for the Western
District of Texas granted the motion on January 10, 2006. On
February 7, 2006, the United States District Court for the
Northern District of Texas consolidated both cases, civil actions
4:05-CV-746 and 4:06-CV-078.

                                 -2-
district court warned Beard that failure to file an amended

complaint would result in the dismissal of his claims without

further notice.    Beard failed to comply with the court’s order.

     Because Beard’s complaint was nearly identical to another

complaint he had filed against Trans Union in the United States

District Court for the District of Columbia that had been

dismissed,3 Trans Union filed a motion for security of costs,

requesting that the district court order Beard to post a bond to

secure the costs that Trans Union would incur in defending the

suit.    On December 5, 2005, the district court granted Trans

Union’s motion and ordered Beard to deposit $500 with the

district court clerk by December 28, 2005, as bond for security

for Trans Union’s costs in defending the lawsuit.    Beard failed

to comply with the district court’s order.

     On January 3, 2006, the district court issued a show-cause

order directing Beard to file a written response by January 19,

2006, indicating why sanctions should not be imposed against him.

On January 12, 2006, Beard responded that he was unable to pay

the entire $500 security for costs, but that he could pay the

amount in installments.    On January 17, 2006, the district court

amended its December 5, 2005, order on the security of costs and

directed Beard to pay the security amount in five $100


     3
        The district court in that case dismissed Beard’s claims
against Trans Union on April 28, 2005, for failure to respond to
the court’s show-cause order.

                                 -3-
installments, with the first payment due on January 31, 2006.

The district court warned Beard that his failure to timely comply

with its amended order would result in sanctions, including

dismissal of Beard’s claims against Trans Union.

     Beard failed to comply with the district court’s order.    On

February 2, 2006, Beard notified the district court that he could

not pay the first installment until February 3, 2006, and

represented that he would pay the first installment on that day.

     As of February 16, 2006, the district court had not received

Beard’s payment.   Accordingly, the district court dismissed

Beard’s claims against Trans Union without prejudice, concluding

that Beard had “wholly failed to prosecute his case against Trans

Union.”   Beard filed this timely appeal.

                          II.   DISCUSSION

     The issue on appeal is whether the district court erred in

dismissing Beard’s claims against Trans Union.   Beard argues that

the district court “prematurely dismissed” his case by not

allowing him to have his day in court.4

     4
        Beard also states that the dismissal of his suit denied
him of his right to due process. Beard has done nothing more
than mention this as an issue, without any reference to it in the
argument section of his brief or any citation of legal authority,
and we decline to consider it further on appeal. See Grant v.
Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (stating that pro se
litigants must reasonably comply with the Federal Rules of
Appellate Procedure, including that arguments must be briefed to
be preserved) (citing Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993)). Even if we were to consider it, there is no merit
to this claim, as Beard was warned on numerous occasions by the
district court that failure to comply with the court’s orders

                                 -4-
     We review for abuse of discretion a district court’s sua

sponte dismissal for failure to prosecute.     See Connolly v.

Papachristid Shipping Ltd., 504 F.2d 917, 920 (5th Cir. 1974)

(stating that “the district court has discretion to dismiss a

suit for failure to prosecute if the plaintiff fails to comply

with the trial court’s orders or with the rules of civil

procedure” and that this court’s review is for abuse of

discretion).    Under Rule 41(b) of the Federal Rules of Civil

Procedure, a district court may dismiss an action based on the

failure of the plaintiff to prosecute or to comply with any order

of the court.     See FED. R. CIV. P. 41(b); see also Lopez v.

Aransas County Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.

1978) (noting that “[a]lthough the rule is phrased in terms of

dismissal on the motion of the defendant, it is clear that the

power is inherent in the court and may be exercised sua sponte”).

Pro se litigants are not exempt from compliance with the rules of

procedure.     See Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.

1981).   “In order to determine whether the circumstances

justified a dismissal for want of prosecution, the reviewing

court must examine the procedural history of the case and weigh

the power of the trial court to achieve the orderly and

expeditious disposition of cases against the policy of law

favoring disposition of litigation on the merits.”      Lopez, 570



would result in dismissal of his claims without further notice.

                                  -5-
F.2d at 544.

     Here, the district court’s dismissal without prejudice was

based on the fact that Beard failed to comply with several court

orders and failed to prosecute his case.    For example, the court

ordered Beard to comply with its December 5, 2005, order granting

Trans Union’s motion for security of costs, and its January 17,

2006, order amending its previous order on security of costs.

The district court repeatedly warned Beard that his failure to

timely comply with its orders could result in sanctions,

including dismissal of his lawsuit against Trans Union.    The

district court gave Beard several opportunities to comply, as is

reflected by the procedural history of this case.

     We hold that the district court, faced with these

circumstances and with Beard’s refusal to proceed as ordered, did

not abuse its discretion in dismissing Beard’s claims against

Trans Union without prejudice for want of prosecution.

Accordingly, we affirm the district court.

                        III.   CONCLUSION

     For the foregoing reasons, we AFFIRM the order of the

district court dismissing Beard’s claims against Trans Union

without prejudice.

     AFFIRMED.




                               -6-